Case 1:19-cr-00552-GHW Document 38 Filed 06/19/20 Page 1 of 1

PAUL B. BRICKFIELD*t NEW YORK OFFICE
pbrickfield@brickdonlaw.com PAUL B. BRICKFIELD B.C.

. 219 WESTCHESTER AVENUE
JOSEPH R. DONAHUE SUITE 200

jdonshue@brickdonlaw.camn

 

PORT CHESTER, N.Y. 10573
(914) 935-9705

 

of counsel ee
A _T T O R WN € ¥ §

NANCY J. SCAPPATICCI es

necappaticei@brickdoolaw.com 70 GRAND AVENUE

RIVER EDGE, NEW JERSEY 07661
recess com TELEPHONE (201) 488-7707
, FACSIMILE (201) 488-9559
“CERTIFIED CRIMINAL TRIAL LAWYER - NEW JERSEY www. brickdonlaw.com
+ MEMBER OF NEW YORK BAR
June 19, 2020

Via ECF Only
Honorable Gregory H. Woods, U.S.DJ.

United States District Court

Southern District of New York

Daniel Patrick Moynihan U.S. Courthouse
500 Pear! Street

New York, NY 10007

Re: United States v. Edward Shin
Case No.: 1:19-cr-00552-GHW

Dear Judge Woods:

I represent Edward Shin in the above-referenced matter. I am responding
to the Court's Order dated June 10, 2020 regarding whether Mr. Shin and I would
consent to the pretrial motions hearing scheduled for July 31, 2020 proceeding
via Skype video-conference.

After much consideration and thought, my client and I are declining to
proceed in this fashion at this time. The motion to suppress and the motion for a
bill of particulars are substantive motions and I am uncomfortable arguing such
important motions remotely. We understand that these are unusual times and I
want to assure the Court that we are continuing to work on this case, including
the preparation and filing of the pretrial motions and memorandum, review of
discovery and other pretrial tasks.

Respectfully submitted,
/s/ Paul B. Brickfield
Paul B. Brickfield
cc: Robert Basil, Esq. (via ECF only)
Assistant U.S. Attorney Daniel Tracer (via ECF only)

Assistant U.S. Attorney Tara LaMorte (via ECF only)
Edward Shin (via electronic mail only)
